Title: To George Washington from John Taylor, 14 January 1794
From: Taylor, John
To: Washington, George


          
            SIR,
            [Philadelphia, c.14 January 1794]
          
          IN the spirit of truth, and not of adulation, does the following performance solicit
            your attention. Nor is its hope of acquiring some share of your countenance diminished,
            by the circumstance of your not having in an official character withheld your signature,
            from several of the measures investigated.
          A responsibility in the chief magistrate, for the effects of every legislative act—an
            avowal, that unforeseen consequences, however mischievous, ought to be submitted to, for
            the sake of consistency in error—that experiment in search of truth, is to be rejected;
            are positions to which a liberal and enlightened mind will never accede.
          Your general assent to laws ought to be ascribed to republican principles, and not to
            an indiscriminate approbation of their contents. To yourself therefore, as well as to
            every other citizen, remains intire the invaluable birth-right of freedom in the
            reexamination of public measures. For surely the right and duties of a citizen cannot be
            absorbed by official functions.
          Whilst, under the influence of republicanism, you have cautiously checked the will of
            the people, you have also reserved your negative power, to be exerted on great and
            momentous occasions, for the preservation of their rights. Such an occasion occured in a
              direct attempt upon the principles of representation, the defeat of which sufficiently evinces, that you cannot approve of the
              indirect means by which these principles have been so much more
            deeply wounded, than that attempt contemplated. Can it then be delusion to cherish a
            hope, that assaults directed against the vital organ of popular government, are destined
            to be defeated by the same laudable vigilance?
          
            The AUTHOR.
          
        